Citation Nr: 1813266	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for an upper extremity tremor (claimed as shaking of the left arm and hand), to include as secondary to a seizure disorder.

5.  Entitlement to service connection for a rash of the lower extremities, to include as due to herbicide exposure. 

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 

7.  Entitlement to service connection for compensation purposes for extraction of teeth #8 and 9.

8.  Entitlement to service connection for dental treatment purposes for extraction of teeth #8 and 9.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2017.  A transcript of the hearing is associated with the claims file.

In addition to the issues listed on the first page of this decision, the March 2011 statement of the case (SOC) addressed the issue of whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the upper and lower extremities.  This issue was specifically excluded from the Veteran's March 2011 substantive appeal and the appeal was not perfected.  The claim was not certified to the Board and the Veteran has not indicated that he wishes to pursue it.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal with respect to the claim to reopen service connection for peripheral neuropathy.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the only issues currently before the Board are those listed on the first page of this decision.

The issues of entitlement to service connection for a seizure disorder, an upper extremity tremor, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Preexisting bilateral pes planus was noted on the Veteran's examination for entrance into service and competent evidence does not establish an increase in severity during active duty service.

2.  A chronic GI disorder, including GERD, diverticulosis, and an esophageal stricture, was first demonstrated years after service and is not etiologically related to any incident of service or a service-connected disability.   

3.  A rash of the lower extremities was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

4.  The Veteran's teeth #8 and 9 were extracted during service due to trauma resulting from a fall; the missing teeth are not due to loss of substance of the body of the maxilla or mandible.

5.  The Veteran's teeth #8 and 9 were normal at entry and were extracted as a result of service trauma after more than 180 days of active service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C. §§ 101, 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017)
2.  A chronic GI disability was not incurred or aggravated during active duty service or by a service-connected disability.  38 U.S.C. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310.

3.  A rash of the lower extremities was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1112; 38 C.F.R. § 3.303.

4.  The criteria for service connection for a dental disability for compensation purposes are not met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.381, 4.150.

5.  The criteria for entitlement to Class II(a) VA outpatient dental treatment are met. 38 U.S.C. § 1712 ; 38 C.F.R. §§ 3.381, 17.161(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Bilateral Pes Planus

The Veteran contends that service connection is warranted for bilateral pes planus as it was aggravated during active duty service.  He testified in October 2017 that while he had pes planus before service, it was asymptomatic until active duty when it was aggravated by the wearing of combat boots and his service in the Republic of Vietnam.  

The record establishes a current disability-bilateral pes planus was diagnosed upon VA examination in February 2010 and the Veteran has provided competent and credible testimony regarding the symptoms of flat feet.  

The Veteran entered active duty service in July 1965.  The December 1964 and July 1965 pre-induction and enlistment examinations both specifically noted the presence of pes planus of the feet.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C. § 1111.  The December 1964 and July 1965 examinations clearly document the presence of pes planus and the presumption of soundness is not for application in this case.  38 U.S.C. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

The Board must now determine whether the Veteran's preexisting pes planus was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

The record does not establish that the Veteran's pes planus underwent an increase in severity during active duty.  Service records are negative for any complaints or treatment of pain or symptoms related to the feet.  At separation, the Veteran's feet were normal, without evidence pes planus.  The lack of physical findings of flat feet at separation demonstrates improvement in the Veteran's condition, rather than an increase in disability.

In statements dated throughout the claims period, the Veteran reported that he did not complain of foot pain during service as it would have demonstrated weakness and reflected on him poorly as a soldier.  However, post-service records are also negative for complaints or treatment related to the feet until February 2009, almost 40 years after discharge, when the Veteran filed his claim for VA compensation.  None of his private or VA records documents treatment or specific complaints related to flat feet.  In February 2010, a VA examiner characterized the Veteran's disability as mild and it was not of sufficient severity to appear on X-ray.  Based on the Veteran's history and a physical examination of the feet, the February 2010 VA examiner concluded that the preexisting pes planus was not exacerbated by active duty service.  

The Veteran reports that his feet are painful with weight-bearing and that his pes planus worsened during active duty service.  The Veteran is competent to report the symptoms that he experiences and the record establishes the current presence of pes planus.  However, the Board finds that the Veteran's lay recollection of events that occurred almost 50 years ago are outweighed by the evidence establishing that the disability was not aggravated during service.  The contemporaneous medical evidence, including the normal findings at separation, the absence of any complaints or treatment in the medical records during and after service, and the medical opinion of the February 2010 VA examiner are all probative evidence weighing against aggravation.  Therefore, the Board must conclude that the weight of the evidence is against a finding that the Veteran's preexisting pes planus was aggravated during active military service and service connection for this condition is denied.


GI Disorder

The Veteran contends that service connection is warranted for a chronic GI disorder on either a direct or secondary basis.  He testified during the October 2017 hearing that his current stomach and intestinal problems are related to a parasitic infection he incurred during active duty in Vietnam.  In the alternative, he contends that service connection is warranted for a GI disorder as secondary to service-connected disabilities, including posttraumatic stress disorder (PTSD) and ischemic heart disease and the medication used to treat these conditions.  

The Board will first address the Veteran's contentions regarding service connection on a direct basis.  The record clearly establishes the presence of a current disability as VA treatment records document findings of GERD, diverticulosis in the sigmoid colon by colonoscopy, and esophageal stricture following the Veteran's treatment for tonsillar carcinoma in 1997.  These conditions were also diagnosed upon VA examinations in February 2010 and December 2016.
The Board also finds that an in-service injury is demonstrated.  The Veteran was hospitalized in January 1967 after a three week history of diarrhea, abdominal cramps, and anorexia.  He was diagnosed with intestinal parasites related to the consumption of Vietnamese food and untreated water.  His symptoms subsided slowly with treatment and he was released back to duty after 23 days of hospitalization.  The Veteran's GI system was normal at the April 1969 separation examination, but his hospitalization for intestinal parasites establishes an in-service injury.  

With respect to the third element of service connection, a nexus between the Veteran's GI disorder and active duty, service records do not support the claim.  He was treated for intestinal parasites in January 1967, but his symptoms resolved with treatment.  The April 1969 separation examination is negative for any GI abnormalities or complaints and the Board finds that there is no evidence of a chronic GI condition during service.  

The post-service evidence also does not contain a link between the Veteran's current GI disorder and service.  None of the Veteran's treating physicians have identified a relationship between a diagnosed GI disability and active duty, and the only medical opinions of record weigh against the claim.  After reviewing the claims file and physically examining the Veteran, the February 2010 and December 2016 VA examiners concluded that the Veteran's claimed GI disorders were not related to active service and the treatment for intestinal parasites.  In fact, both VA examiners specifically found that the Veteran's parasitic infection resolved without residuals.  The Veteran's physicians at the VA Medical Center (VAMC) also consistently attribute his esophageal stricture and associated symptoms to post-service radiation treatment for tonsillar carcinoma.  

The Board has considered the statements of the Veteran.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's GERD, diverticulosis, and esophageal stricture are not chronic disabilities under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran testified during the October 2017 hearing that he has experienced continuous symptoms since service and such testimony can support the claim under 38 C.F.R. § 3.303(a) and (d).  However, in light of the contents of the service records (documenting acute treatment for intestinal parasites with normal findings at separation) and the February 2010 and December 2016 VA medical opinions, the Board finds that the Veteran's lay statements are outweighed by the evidence against the claim.

Additionally, the Veteran's statements connecting his GI conditions to service are not considered competent evidence.  Lay persons are competent to provide opinions on some medical issues, but the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay opinion as to the cause of his symptoms simply cannot be accepted as competent evidence.  Id.  

The competent evidence of record is therefore against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection on a direct basis.  

The Board will now turn to whether service connection is warranted for a GI disorder as secondary to service-connected disabilities, including PTSD, ischemic heart disease, and the medications used to treat these conditions.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran contends that his diagnosed GI conditions are caused or aggravated by service-connected disabilities.  There is no competent evidence in support of the claim for secondary service connection.  None of the Veteran's treating physicians have indicated a link exists between the service-connected GI disorders and the Veteran's diagnosed disabilities, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Jandreau, 429 F.3d at 1377.  Additionally, the December 2016 VA examiner provided a medical opinion clearly against secondary service connection.  As there is no competent evidence in support of the claim for secondary service connection, it must be denied.  
In sum, the post-service medical evidence of record shows that the first evidence of a chronic GI disability was after the Veteran's separation from active duty service.  In addition, the competent evidence of record weighs against a link between the Veteran's GI conditions and his treatment for intestinal parasites during service.  The Veteran's reports of a continuity of symptoms since service are also outweighed by the competent medical evidence against the claim.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Service connection is also not warranted for a GI disorder as secondary to service-connected disabilities.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).


Rash of the Lower Extremities

The Veteran contends that service connection is warranted for a rash of the lower extremities as it was incurred due to active service.  The record establishes a current disability.  Post-service treatment records document a diagnosis of lichen simplex chronicus of the right lower extremity by a VA dermatologist in May 2010 and dermatitis of the lower extremities in October 2013.  The Veteran also testified in October 2017 that he manifests a rash on his legs that itches and bleeds.  

With respect to the second element of service connection, the Veteran has not alleged a clear in-service injury.  He testified that his lower extremity rash began soon after his discharge from active duty, but did not identify any in-service symptoms of the condition.  In the May 2010 notice of disagreement, the Veteran stated that his rash "began after my return to the states," but did not specify whether this was during or after active service.  The Board will resolve all doubt in favor of the Veteran and find that he has reported the symptoms of his rash began during active duty.  The Veteran is competent to make such statements, and the Board therefore finds that an in-service injury is demonstrated.

The Board will now turn to the third element of service connection, a nexus between the Veteran's current disability and the reported in-service injury.  In this case, service records do not indicate such a link.  As noted above, service records are negative for any complaints or treatment related to the Veteran's skin.  His skin was also normal at the April 1969 separation examination.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic skin rash during active duty service.  

Post-service treatment records also weigh against the claim for service connection.  VA and private medical records are negative for evidence of a skin condition, including  a rash, until April 2006, more than 35 years after service, when the Veteran complained of a slight rash of the right lower leg.  He declined to have the problem evaluated at that time and did not report a history of the condition since service.  He was eventually referred for a VAMC dermatology consultation of the rash in May 2010 and stated that the condition "has been present since being in Vietnam." After examining the Veteran, the dermatologist opined that the cause of the itching and rash was "unknown, but benign."  Accordingly, none of the Veteran's treating medical providers has linked his rash of the lower extremities to any incident of active duty service.  The Board also considers the absence of treatment for decades following service as one factor in finding that there is not a link between the currently diagnosed skin condition and service.

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the diagnosed skin condition is not a chronic disease under 38 C.F.R. § 3.309(a), the Veteran's reports of continuous symptoms since service can still support the claim under 38 C.F.R. § 3.303(d).

The history reported by the Veteran regarding the onset of his skin rash is not entirely clear, but he appears to contend he experienced the onset of the rash during service that has continued to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In this case, the Board finds that the Veteran's reports of a continuous skin rash since service are not credible in light of the contents of the service and post-service treatment records.  As noted above, service records are negative for any findings or complaints pertaining to a skin rash.  There is also no post-service lay or medical evidence of a skin rash until April 2006, many decades after his separation from active duty service.  The Veteran did not report any temporal relationship between his skin rash and service until his claim for VA compensation benefits was received in 2009.  The contents of the service and post-service medical records are therefore not consistent with the Veteran's lay reports of a continuous skin rash since service.

The Board also finds that the Veteran's lay statements are inconsistent with each other.  The Veteran testified in October 2017 that his rash first appeared after his separation from service, albeit within a year from his discharge.  Other statements from the Veteran, including the notice of disagreement received in May 2010, appear to date the onset of the rash to active service.  VA treatment records also note the Veteran's statements that the rash appears episodically and is not always present.  Physical examination of the Veteran's skin at the VAMC throughout the claims period also demonstrates numerous instances when a rash was not observed.  In any event, the Veteran has provided differing accounts for the onset of his disability and its exact history is unclear.  Due to the inconsistency of the Veteran's reported history with the other lay and medical evidence of record, the Board finds his statements regarding a continuous rash since service are not credible. 

The Board has also considered the Veteran's statements connecting his rash of the lower extremities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, while the Board finds a current disability and in-service injury are demonstrated, the evidence weighs against a finding of an in-service chronic disability related to the injury.  The post-service medical evidence of record also shows that the first evidence of a chronic skin rash was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is against a nexus between the skin rash and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).


Service Connection for Compensation and Treatment of Extracted Teeth

The Veteran contends that service connection for compensation and treatment purposes is warranted for the extraction of teeth #8 and 9 during active duty service.  The Veteran testified in October 2017 that while travelling overseas, he blacked out and fell down a ship ladder, cracking two of his front teeth.  The cracked teeth were later extracted in Okinawa, Japan, before he was sent to Vietnam.

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2017), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

Service treatment records show that teeth # 8 and 9 were extracted during active duty on October 22, 1964.  The Veteran's personnel records also confirm that he was serving overseas in support of various Vietnam campaigns at that time.  However, the service and post-service record does not indicate that the loss and damage of the Veteran's teeth was the result of loss of substance of the body of the maxilla or mandible.  Similarly, there is no evidence that he experienced bone loss due to trauma or disease such as osteomyelitis.  The Veteran's own testimony and statements provide that he damaged his two teeth in a fall and the teeth were later extracted.  He has not reported incurring any loss of the maxilla, mandible, or bone loss.  In view of the foregoing, the Board finds that the Veteran does not have dental disorder that is eligible for service connection for compensation purposes and the claim for direct service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Turning to whether service connection is warranted for treatment purposes, service records and the Veteran's credible testimony establish that teeth #8 and 9 were cracked due to trauma incurred in a fall.  The teeth were then extracted in October 1966.  The enlistment dental examination performed in July 1965 shows that teeth #8 and 9 were normal at the time of entry.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  These conditions may be service connected for purposes of Class II or Class II(a) dental treatment under 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(b).  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  38 C.F.R. § 3.381(d).  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e)(1).

The evidence therefore establishes the Veteran is eligible for service connection for dental treatment under Class II(a)-he manifests a service-connected noncompensable dental condition resulting from service trauma and is therefore authorized for any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  The Board finds that the Veteran does not meet the criteria for dental treatment under the other classification and provisions of 38 C.F.R. § 17.161.  He does not have a service-connected compensable dental disability, was not discharged after September 30, 1981, does not have a service-connected disability aggravated by a dental condition, is not in receipt of a 100 percent schedular rating or receiving individual unemployability, was not a prisoner of war, is not participating in a VA rehabilitation program, and is not scheduled for admission to a hospital with a dental condition which is clinically determined to be complicating a medical condition currently under treatment.  See 38 C.F.R. § 17.161 (providing for outpatient dental treatment under Class I - Class VI criteria and designations).

Therefore, the Veteran is eligible for service connection for dental treatment only under Class II(a) and to this extent, the claim is granted.


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a GI disorder, to include GERD and diverticulosis, to include as secondary to service-connected disabilities, is denied. 

Entitlement to service connection for a rash of the lower extremities, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for compensation purposes for extraction of teeth #8 and 9 is denied.

Entitlement to service connection for dental treatment purposes under Class II(a) for extraction of teeth #8 and 9 is granted.






REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for a seizure disorder, an upper extremity tremor, and hypertension.  Specifically, additional records of private treatment should be obtained and the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all private physicians who have treated his seizure disorder and upper extremity tremor.  Provide medical release forms and ask that he execute them to allow VA to obtain treatment records from any identified private physicians, including Dr. Amrik S. Chattha, his neurologist.  The record currently contains records from Dr. Chattha dated in 2002 and 2003, but the Veteran has reported ongoing private treatment with this provider to his VA doctors throughout the claims period.

If valid medical release forms are received, obtain treatment records from the private doctors identified by the Veteran.  All efforts to obtain these records must be documented in the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his seizure disorder and upper extremity tremor.  The claims file must be made available to and reviewed by the examiner. 

After physically examining the Veteran and reviewing the claims file, the examiner should determine:
a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current seizure disorder is etiologically related to active duty service.  

The Veteran reports that he began to experience seizures during active duty service.  He described experiencing an episode of dizziness and "blacking out" in 1966 while on a ship travelling to Japan and Vietnam and falling down a ladder as a result.  Service records do not document any specific treatment for seizures or the fall described by the Veteran, but do show complaints of dizziness and headaches in June and September 1967.  The Veteran's systems were normal at the April 1969 separation examination.  Post-service records show complaints of vertigo in July 1997 and a diagnosis of a seizure disorder in October 2002 by a private neurologist.  The private neurologist noted the Veteran's history of seizures for approximately 20 years.  

b)  The examiner should also determine whether the claimed upper extremity tremor is caused or aggravated by the seizure disorder, to include his anti-seizure medication.  

In April 2010, the Veteran complained to his VA doctor of a tremor of the bilateral arms that he had tried to hide over the years.  An involuntary twitch or tic was noted by the doctor every 7 to 8 seconds.  In April 2016, the Veteran also stated that his "flapping tremor" had been present for six months with no clear exacerbating or alleviating factors.  His primary care doctor opined in June 2016 that the Veteran's seizure medication could be the cause of the tremor and in June 2017, his physician noted that the hand tremor was "probably related" to the long time use of anti-seizure medication.

The complete bases for all medical opinions must be provided.  The examiner must also address the aggravation aspect of the claim for secondary service connection.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file must be made available to and reviewed by the examiner. 

After physically examining the Veteran and reviewing the claims file, the examiner should determine:

a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current hypertension is etiologically related to active duty service, to include the finding of a basal ejection heart murmur during the Veteran's hospitalization in February 1967.  

b)  The examiner should also determine whether the Veteran's hypertension is caused or aggravated by the service-connected ischemic heart disease and/or PTSD, to include caused or aggravated by any medications used to treat these conditions.  

Service records are negative for findings or treatment for high blood pressure and the Veteran's blood pressure was measured as 104/80 at the April 1969 separation examination.  The earliest post-service evidence of hypertension dates from November 2002, when the Veteran's private neurologist noted a past history of treatment for hypertension.  During his initial VAMC visit in November 2003, the Veteran reported that he was first diagnosed with hypertension a year earlier by his neurologist.  He has received medication for the condition throughout the claims period, and has also received treatment for his service-connected ischemic heart disease and PTSD.

The complete bases for all medical opinions must be provided.  The examiner must also address the aggravation aspect of the claim for secondary service connection.

4.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


